DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-4, 6-20 are pending. The amendment filed on 10/15/2020 is acknowledged. Claims 1, 3-4, 6-9, 13-16 are withdrawn. Claims 10-12, 17-20 are under consideration.
Priority
This application is a § 371 national phase of International Application No.  PCT/SE2016/050786, filed on August 23, 2016, which claims the benefit of Swedish Application No. SE1530121 -1, tiled on August 23, 2015. As such the effectively filed date for the instant application is August 23, 2015.
Withdrawn/Claim Rejections - 35 USC §102/Necessitated by Amendment 
Claims 10-12, 17-19 rejected under pre-AIA 35 U.S.C. 102 (a)(1) as anticipated by Muotri (WO2011/140397, IDS) is withdrawn in view of applicant’s amendment to base claims 10, 17-18 to recite the new limitation of tolerogenic dendritic cells.
Claims 17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Muotri (WO2011140397, IDS) in view of Wakatsuki (W02009/062502, IDS) is withdrawn in view of applicant’s amendment to base claims 10, 17-18 to recite the new limitation of tolerogenic dendritic cells.
Therefore a new rejection is set forth below.
Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10-12, 17-19 are under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.
Revised Guidance Step 2(A), Prong 1
Following the Revised Guidance, we first consider whether the claims recite a judicial exception; i, e., whether they set forth or describe a product of nature in accordance with the guidance in MPEP § 2106.04(b) and (c), Revised Guidance, 84 Fed. Reg. at 54; October 2019 Update, at 1.
An analysis at Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes.
 Claims 10-12, 17-19 are directed to a composition of matter namely cells, which is directed to a natural phenomenon (step 2A) which does not recite additional elements that amount to significantly more than the judicial exception (step 2B).
Claim 10 reads as follows: tolerogenic dendritic cells obtained by the method of claim 1. Claim reads as follows: a method of making a tolerogenic dendritic cell in a cultivation medium comprising gamma-aminobutyric acid (GABA) or a GABA receptor agonist. Claim 11 reads on the tolerogenic dendritic cell according to claim 10, wherein the tolerogenic dendritic cell is capable of inducing maturation of naive T-cells into mature T-cells of tolerant character. Claim 12 reads on the tolerogenic dendritic cell according to claim 10, wherein the tolerogenic dendritic cell is capable of inducing maturation of naive T-cells into mature T-cells of tolerant character having specificity to at least one endogenous or exogenous antigen. Claim 7, A pharmaceutical composition comprising a tolerogenic dendritic cell obtained by the method according to claim 1. Claim 18 reads on a mammalian dendritic cell cultivation medium comprising gamma-aminobutyric acid (GABA) or a GABA receptor agonist. Claim 19 reads on the cultivation medium according to claim 18, wherein the medium comprises GABA or GABA receptor agonist in a concentration of 10-1000 mole/liter. Claim 20 reads on the cultivation medium according to claim 18, wherein the medium further comprises at least one of CRAMP, 
Revised Guidance Step 2(A), Prong 2
Based on the guidance, The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself. Limitations that may be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: improvements to another technology or technical field: improvements to the functioning of the computer itself; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; adding a specific limitation other than what is well” understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application: or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: Adding the words “apply if (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea, on a computer; simply appending well understood, routine and conventional activities previously known to the Industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well” understood, routine and conventional activities previously known to the industry; adding insignificant extra solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea: or generally linking the use of the judicial exception to a particular technological environment or field of use.
10-12, 17-19 do not impose limits on the claim scope such that they are not markedly different in structure from a naturally occurring product.  In particular, the process recited in claims 10-12, 17 are the net result of a product by process tolerogenic dendritic cells and the tolerogenic dendritic cells produced by the recited process does not differ from any naturally occurring tolerogenic dendritic cell in the mammalian body are naturally occurring products.
The mammalian dendritic cell cultivation medium comprising GABA of GABA receptor agonist recited in claims 18-20 is the net result of dendritic cell in a GABA medium or GABA receptor agonist which does not differ from any naturally occurring dendritic cell in a mammalian body in the naturally occurring GABA in a mammalian body are naturally occurring products.
This is evidenced by the specification that teaches an example of a tolerogenic cell that is proposed to be used for the treatment of inflammatory disease is the antigen presenting dendritic cell. Such cells can be derived from e.g. blood, bone marrow, adipose tissue, chord blood or Wharton's jelly (p 2 lines 1-3). The specification also teaches in a further embodiment, the cultivated cells are exposed to at least one endogenous or exogenous antigen. Examples of endogenous antigens are proinsulin, insulin, IA-2, ZnT8, GAD, GAD65, GAD67, transglutaminase, myelin basic protein, MOG, collagen-2, thyroglobulin, thyroid peroxidase, MHC I, MHC II, or any derivative or fragment thereof (p 6, lines 31-34).
Therefore, the tolerogenic dendritic cells and the mammalian dendritic cell in a GABA of GABA receptor agonist medium of the claimed invention are a natural products that are not markedly different in structure from naturally occurring tolerogenic dendritic cells and the mammalian dendritic cell in a GABA of GABA receptor agonist medium derived from e.g. blood, bone marrow, adipose tissue, chord blood or Wharton's jelly as disclosed in the specification which are naturally occurring tolerogenic dendritic cells or naturally occurring dendritic cells in naturally occurring GABA of GABA receptor agonist.

The claimed invention comprises entirely naturally occurring components namely tolerogenic dendritic cells or mammalian dendritic cell in GABA of GABA receptor agonist. These naturally occurring products are naturally occurring tolerogenic dendritic cells or mammalian dendritic cell in GABA of GABA receptor agonist that are present in natural in vivo environment such as blood, bone marrow, adipose tissue, chord blood or Wharton's jelly of a body. 
The claimed invention is merely a cell culture comprising naturally occurring tolerogenic dendritic cells or mammalian dendritic cell in GABA of GABA receptor agonist. While it is obvious that cell cultures do not naturally occur, however producing the tolerogenic dendritic cells or mammalian dendritic cell in GABA of GABA receptor agonist is not seen as affecting the resulting tolerogenic dendritic cells of the mammalian dendritic cell medium. There is no disclosure or evidence on this record that the method for producing the tolerogenic dendritic cells with a significant difference over the tolerogenic dendritic cells of the art (see below) or the mammalian dendritic cells in their natural GABA of GABA receptor agonist. Thus the claimed invention is interpreted to comprise tolerogenic dendritic cells or mammalian dendritic cell in GABA of GABA receptor agonist that would naturally occur in nature together. 
Teachings in the Art
Fuks (PLoS Pathog 8(12): e1003051, pages 1-16, 2012) teaches that human and mouse myeloid DC possess functional gamma aminobutyric acid (GABA) receptors and the machinery for GABA biosynthesis and secretion. Shortly after T. gondii infection (genotypes I, II and III), DC responded with enhanced GABA secretion in vitro (abstract). Supernatant from infected DC restored the migration of infected DC in vitro (abstract). Iberg (Immunol 2020; 204: 733-744) teaches both human and murine DCs consist of two main populations, conventional DC (cDC) and plasmacytoid DC (pDC), both of which develop from progenitors in the bone marrow and then differentiate into various subsets present throughout multiple tissues (p 734 1st column 1st paragraph). Many DCs that are present in the spleen and other lymphoid organs do not necessarily remain as “immature” immunological bystanders but instead have important roles in initiating and maintaining tolerance to available peripheral Ags  (p 734 1st column last paragraph).  These DCs inherently promote in T cells various mechanisms of tolerance, including T cell anergy, T cell deletion, and a conversion of pTreg cells (11). We therefore propose to refer to such DCs as “natural tolerogenic DCs” (ntDCs) (Fig. 1) (p 734 2nd column 1st paragraph). 
The specification offers no disclosure regarding structural differences between the claimed tolerogenic dendritic cells  or the mammalian dendritic cell in GABA of GABA receptor agonist  medium that imparts any structural, functional, or otherwise markedly different characteristics to the claimed said cell that makes them different from naturally occurring tolerogenic cells  taught by Fuks and human and mouse myeloid DC possess functional gamma aminobutyric acid (GABA) receptors and the machinery for GABA biosynthesis and secretion after T. gondii infection . The particular mammalian dendritic cell cultivation medium comprising gamma-aminobutyric acid (GABA) or a GABA receptor agonist provides no significant difference over the same cells taught by Fuks and Iberg, although at a particular dendritic cell cultivation medium comprising gamma-aminobutyric acid (GABA) or a GABA receptor agonist lack patentability under 35 USC 101.
In view of this, the method of making the tolerogenic dendritic cells or the mammalian dendritic cell cultivation medium comprising GABA is not seen as affecting the resulting tolerogenic DCs. There is no disclosure or evidence of record that the method for producing the claimed tolerogenic DCs provides tolerogenic DCs that is not markedly different from naturally occurring tolerogenic DCs. Therefore, the claimed tolerogenic DCs appears to be a natural product that is not markedly different in structure from naturally occurring product.
An analysis of Step 2B is no.
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. The analysis at Step 2B, is no because there are no additional elements recited in the claims. Applicants are reminded that the claims are directed to a product of tolerogenic DCs and not the process by which the product of tolerogenic DCs is made as discussed above.
It is also noted the mammalian DC cultivation medium comprising GABA do not require the exogenous GABA based on the GABA secreted by the naturally occurring DCs This is because human and mouse myeloid DC possess functional gamma aminobutyric acid (GABA) receptors and the machinery for GABA biosynthesis and secretion shortly after T. gondii infection. Thus, the mammalian DCs in GABA medium are not considered markedly different from naturally occurring mammalian DCs in GABA secreted by the DCs in the natural environment in vivo.
Accordingly based upon an analysis with respect to the claims as a whole, claims 10-12, 17-19 do not recite a product significantly different from the naturally source products and thus 
New/Claim Rejections - 35 USC §102/Necessitated by Amendment 
Claims 10, 17-18 are rejected under pre-AIA 35 U.S.C. 102 (a)(1) as anticipated by Bhat (PNAS 107(6): 2580-285, 2010).
Claim 10 is a product by process claim. MPEP2113 states “[Ejven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process/"' In re Thorpe. Ill F, 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir, 1985)”.
Claim 10 specifies that the tolerogenic dendritic cell is a product by process produced by cultivating said cells in a cultivation medium comprising GABA or GABA receptor agonist culture. The process by which the tolerogenic dendritic cell is produced does not impart further structural limitations to the claim and thus does not further limit the claim.
“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product (In re Ludtke). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)).” “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” See also MPEP2113. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 
Regarding claim 10, Bhat teaches GABA in conditioned media from purified cultures of dendritic cells (DCs) indicated GABA secretion by these cell types (Fig. 1B) (p 2580, 2nd column 1st paragraph). Bhat teaches as control DCs for growth in media with pure GABA (2mM) (Fig 1, panel B). Regarding claim 17, Bhat teaches GABA in conditioned media is interpreted as formulated in a pharmaceutical composition of DC culture. Regarding claim 18, Bhat teaches splenic dendritic cells from mice (p 2584, 1st column 1st paragraph).
Where, in the instant case, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same [footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  Further see MPEP § 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (Citations omitted). Additionally, “Products of identical chemical composition cannot have mutually 
Thus Bhat anticipates the invention.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10, 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (PNAS 107(6): 2580-285, 2010) as evidenced by Banchereau (Annu. Rev. Immunol, 18: 767-811, 2000).
Claims are product by process claims. MPEP2113 states “[Ejven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process/"' In re Thorpe. Ill F,2d 695, 698, 227 USPQ 964, 966 (Fed. Cir, 1985)”.
The claim 10 specifies that the tolerogenic dendritic cell is a product by process produced by cultivating said cells in a cultivation medium comprising GABA or GABA receptor 
“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product (In re Ludtke). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)).” “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” See also MPEP2113. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) and MPEP 2112.01.
Regarding claims 10-11, Bhat teaches GABA in conditioned media from purified cultures of dendritic cells (DCs) indicated GABA secretion by these cell types (Fig. 1B) (p 2580, 2nd column 1st paragraph). Bhat teaches as control DCs for growth in media with pure GABA (2mM) (Fig 1, panel B). Regarding claim 17, Bhat teaches GABA in conditioned media is interpreted as formulated in a pharmaceutical composition of DC culture. Regarding claim 18, Bhat teaches splenic dendritic cells from mice (p 2584, 1st column 1st paragraph). 

However, before the instant effective filing date of the instant invention, Banchereau teaches the ability to prime naive CD4+ T cells constitutes a unique and critical function of dendritic cells (DCs) both in vitro and in vivo (p 781, 2nd paragraph). DCs are equally important in priming naive CD8+ T cells. In vitro, DCs can stimulate the proliferation of allogeneic CD8+ T cells, directly in the absence of T cell help. They can also generate Ag-specific CTLs from naıve precursors (p 781, 3rd paragraph).
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 U.S.C. 102, or "prima facie obviousness" under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972). 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Claims 10, 20, are rejected under 35 U.S.C. 103 as being unpatentable Bhat (PNAS 107(6): 2580-285, 2010) in view of Wakatsuki (WO2009/062502, previously cited).
Bhat also teaches an inhibitory role for GABA in autoimmune inflammation (title).
The teachings of Bhat apply here as indicated above.
Bhat does not teach, wherein the medium further comprises a vitamin D3 compound.
Wakatsuki teaches generation of tolerogenic dendritic cells by using immunosuppressive drugs such as vitamin D3 analogues to either to suppress the expression of T cell co-stimulatory molecules (such as CD86 and CD40) or to enhance the expression of T cell inhibitory molecules (such as CTLA-4 and indoleamine 2, 3-dioxygenase) (p 3, lines 14-21). 
In view of the foregoing, it would have been obvious to one of ordinary skill in the art atthe time the invention to combine the DCs in the GABA medium secreted by the DCs as disclosed by Bhat by including  the immunosuppressive drugs such as vitamin D3 analogues to either to suppress the expression of T cell co-stimulatory molecules or to enhance the expression of T cell inhibitory molecules as disclosed by Wakatsuki, as a matter of design choice to culture tolerogenic DCs, said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to include vitamin D3 analogues as disclosed by Wakatsuki in order to suppress the expression of T cell co-stimulatory molecules or to enhance the expression of T cell inhibitory molecules. Given GABA has an inhibitory role in autoimmune inflammation and mixture of vitamin D3 analogues to either to suppress the expression of T cell co-stimulatory molecules or to enhance the expression of T cell inhibitory molecules were available for routine use in generating tolerogenic DCs, it would have been a matter of design choice for one of ordinary skill in the art to combine vitamin D3 analogues as disclosed by Wakatsuki in each of which is taught by the prior art to be useful for the same purpose in order to generate tolerogenic DCs to be used for the very same purpose. In the instant case the idea of combining them flows logically from their having been taught in the prior art. Thus, it would have only required routine experimentation to combine GABA and vitamin D3 analogues.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See .


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632